ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.  
Applicant may pursue a Request for Continued Examination under 37 CFR 1.116 for further consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/DANIEL C PUENTES/Primary Examiner, Art Unit 2849